      Case 2:20-cv-01899-GMN-DJA Document 1 Filed 10/09/20 Page 1 of 6



 1   Jack P. Burden, Esq.
     Nevada State Bar No. 6918
 2   Xiao Wen (Shirley) Jin, Esq.
     Nevada State Bar No. 13901
 3
     BACKUS, CARRANZA & BURDEN
 4   3050 South Durango Drive
     Las Vegas, NV 89117
 5   T: (702) 872-5555
     F: (702) 872-5545
 6   jburden@backuslaw.com
     shirleyjin@backuslaw.com
 7
     Attorneys for Defendant The Vons Companies, Inc.
 8

 9                                  UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA

11    PAMELA PORTER,

12                             Plaintiff,

13       vs.
14
      THE VONS COMPANIES,
15
                               Defendant.
16
                                            NOTICE OF REMOVAL
17
               Defendant The Vons Companies, Inc. (“Defendant”), by and through its counsel of record,
18
     BACKUS, CARRANZA & BURDEN, hereby files this instant notice of removal of this action to the
19
     United States District Court for the District of Nevada, pursuant to 28 U.S.C. §§ 1332, 1441, and
20
     1446, and in support thereof, states as follows:
21
                                                I.
22                               FACTUAL AND PROCEDURAL HISTORY
23
        1. Plaintiff Pamela Porter (“Plaintiff”) is and was a resident of the State of Nevada; and is
24
               therefore a citizen of Nevada for purposes of diversity. See Complaint at ¶2, filed in Clark
25             County District Court, Nevada, attached as Exhibit A.
26      2. Defendant is a company organized, existing, and doing business under and by virtue of the
27             laws of the State of Michigan, with its headquarters and principal place of business in the
28
                                                         1
     Case 2:20-cv-01899-GMN-DJA Document 1 Filed 10/09/20 Page 2 of 6



 1       State of California, and is therefore a citizen of Michigan and California for purposes of

 2       diversity.

 3    3. Plaintiff’s Complaint was filed in the Eighth Judicial District Court for Clark County,

 4       Nevada on or about July 27, 2020. See Exhibit A.

 5    4. The Summons and Complaint were served on Defendant on August 18, 2020. See Proof of

 6       Service, attached as Exhibit B and Summons, attached as Exhibit C.

 7    5. Plaintiff’s Complaint asserts against Defendant claims for (1) negligence/premises liability

 8       and (2) negligent hiring/supervision, and alleges that on or about October 28, 2018, she

 9       slipped and fell on Defendant’s premises and was injured as a result. See Exhibit A at ¶¶7-

10       29.

11    6. Plaintiff seeks general and special damages in an amount in excess of $15,000. Id. at 7:4.

12    7. On September 16, 2020, Plaintiff filed a Request for Exemption from Arbitration

13       requesting to be exempted from the mandatory arbitration program and claiming that her

14       past medical damages are $90,598.14. See Plaintiff’s Request for Exemption from

15       Arbitration at 2:1-6, attached hereto as Exhibit D. Notably, Defendant was not served with

16       this Request, and only became aware of it through the Arbitration Commissioner’s decision

17       granting the exemption request served on October 1, 2020. See Commissioner’s Decision

18       on Request for Exemption, attached hereto as Exhibit E.

19                                            II.
                                    DIVERSITY JURISDICTION
20
      8. Pursuant to 28 U.S.C. 1332(a), a federal district court “shall have original jurisdiction of all
21
         civil actions where the matter in controversy exceeds the sum or value of $75,000” and the
22
         controversy is between “citizens of different states.” See 28 § U.S.C. 1332(a).
23
      9. Pursuant to 28 U.S.C. § 1332(a)(1), this case may be removed to United State District
24
         Court for the District of Nevada because there is complete diversity of citizenship between
25
         Plaintiff and each Defendant, and the amount in controversy exceeds $75,000.
26
      10. There is complete diversity in this matter as Plaintiff is a citizen of Nevada and Defendant
27
         is a citizen of Michigan and California.
28
                                                     2
     Case 2:20-cv-01899-GMN-DJA Document 1 Filed 10/09/20 Page 3 of 6



 1    11. Further, the requisite amount in controversy under 28 U.S.C. § 1332(a) is also met as

 2       Plaintiff claims her past medical damages are $90,598.14.

 3    12. Accordingly, this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

 4    13. Defendant respectfully requests this matter be removed to the United States District Court

 5       for the District of Nevada.

 6                               III.
      THE PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED
 7
      14. 28 U.S.C. § 1446(b)(1) states: “The notice of removal of a civil action or proceeding shall
 8
         be filed within 30 days after the receipt by the defendant, through service or otherwise, of a
 9
         copy of the initial pleading setting forth the claim for relief upon which such action or
10
         proceeding is based, or within 30 days after the service of summons upon the defendant if
11
         such initial pleading has then been filed in court and is not required to be served on the
12
         defendant, whichever period is shorter.”
13
      15. 28 U.S.C. § 1446(b)(3) states: “Except as provided in subsection (c), if the case stated by
14
         the initial pleading is not removable, a notice of removal may be filed within thirty days
15
         after receipt by the defendant, through service or otherwise, of a copy of an amended
16
         pleading, motion, order or other paper from which it may first be ascertained that the
17
         case is one which is or has become removable (emphasis added).”
18
      16. This instant Notice for Removal is timely in that it is filed within 30 days of the first notice
19
         of Plaintiff’s claimed damages via the Arbitration Commissioner’s Decision on Plaintiff’s
20
         Request for Exemption from Arbitration on October 1, 2020. Notwithstanding not being
21
         served with the Request for Exemption from Arbitration, this Notice is also filed within 30
22
         days of the Request dated September 16, 2020.
23
      17. This Court has original jurisdiction over the subject matter of this action, pursuant to 28
24
         U.S.C. § 1332(a), as there is complete diversity between the parties and there is more than
25
         $75,000 in controversy, exclusive of interest and costs.
26
      18. Pursuant to the 28 U.S.C. § 1441, this action is one which may be removed to this Court.
27
      19. Pursuant to 28 U.S.C. § 1446(c)(1), the date for this removal is not more than one year after
28
                                                     3
     Case 2:20-cv-01899-GMN-DJA Document 1 Filed 10/09/20 Page 4 of 6



 1       the July 27, 2020 commencement of the state court action.

 2    20. Pursuant to 28 U.S.C. § 1446(b)(2)(A), no other defendants need to join or consent to the

 3       removal of this action as there is only one defendant.

 4    21. A true and correct copy of this Notice of Removal will be filed with the Clerk for the

 5       Eighth Judicial District Court, Clark County, Nevada.

 6    22. Pursuant to 28 U.S.C. § 1446, a true and correct copy of all process, pleadings, and orders

 7       served upon Defendant in the state court are attached hereto. See Complaint attached as

 8       Exhibit A, Proof of Service attached as Exhibit B, Summons attached as Exhibit C,

 9       Plaintiff’s Request for Exemption from Arbitration attached as Exhibit D, Commissioner’s

10       Decision on Request for Exemption attached as Exhibit E, Defendant The Vons

11       Companies, Inc.’s Answer attached as Exhibit F, Defendant The Vons Companies, Inc.’s

12       Demand for Jury Trial attached as Exhibit G, and Defendant The Vons Companies, Inc.’s

13       Initial Appearance Fee Disclosure attached as Exhibit H.

14    23. Therefore, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant is entitled to remove

15       this action to this Court.

16                                             PRAYER

17    24. WHEREFORE, Defendant prays that the above-entitled action be removed from the Eighth

18       Judicial District Court in and for Clark County, Nevada.

19       DATED this 9th day of October, 2020.

20                                             Respectfully Submitted,

21                                             BACKUS, CARRANZA & BURDEN

22

23                                             By: /s/ Jack P. Burden
                                                   Jack P. Burden, Esq.
24
                                                   Nevada Bar No. 6918
25                                                 Xiao Wen Jin, Esq.
                                                   Nevada Bar No. 13901
26                                                 3050 South Durango Drive
                                                   Las Vegas, NV 89117
27                                                 Attorneys for Defendant
28
                                                   4
      Case 2:20-cv-01899-GMN-DJA Document 1 Filed 10/09/20 Page 5 of 6



 1                                         CERTIFICATE OF SERVICE

 2          I am a resident of and employed in Clark County, Nevada. I am over the age of 18 years
     and not a party to the within action. My business address is: 3050 South Durango Drive, Las
 3
     Vegas, Nevada, 89117.
 4
            On October 9, 2020, I served this document on the parties listed on the attached service list
 5   via one or more of the methods of service described below as indicated next to the name of the
     served individual or entity by a checked box:
 6
        VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with postage
 7
        thereon fully prepaid, in the United States mail at Las Vegas, Nevada. I am “readily familiar”
 8      with the firm’s practice of collection and processing correspondence by mailing. Under that
        practice, it would be deposited with the U.S. Postal Service on that same day with postage fully
 9      prepaid at Las Vegas, Nevada in the ordinary course of business. I am aware that on motion of
        the party served, service is presumed invalid if postal cancellation date or postage meter date is
10      more than one day after date of deposit for mailing an affidavit.
11
        VIA FACSIMILE: by transmitting to a facsimile machine maintained by the attorney or the
12      party who has filed a written consent for such manner of service.

13      BY PERSONAL SERVICE: by personally hand-delivering or causing to be hand delivered
        by such designated individual whose particular duties include delivery of such on behalf of the
14      firm, addressed to the individual(s) listed, signed by such individual or his/her representative
15      accepting on his/her behalf. A receipt of copy signed and dated by such an individual
        confirming delivery of the document will be maintained with the document and is attached.
16
        BY E-MAIL: by transmitting a copy of the document in the format to be used for attachments
17      to the electronic-mail address designated by the attorney or the party who has filed a written
        consent for such manner of service.
18

19      BY ELECTRONIC MEANS: by electronically filing and serving with the court’s vendor. I
        declare that under penalty of perjury under the laws of the State of Nevada that the above is
20      true and correct. I further declare that I am employed in the office of a member of the bar of
        this court at whose direction the service was made.
21

22

23
                                                  /s/ Anne Raymundo
24                                                An employee of BACKUS, CARRANZA & BURDEN
25

26

27

28
                                                      5
     Case 2:20-cv-01899-GMN-DJA Document 1 Filed 10/09/20 Page 6 of 6



 1                                 SERVICE LIST

 2                 ATTORNEYS                 PARTIES       METHOD OF SERVICE
                   OF RECORD               REPRESENTED
 3    Scott L. Poisson, Esq.           Plaintiff              Personal service
      Jamie Corcoran, Esq.                                    Email service
 4    BERNSTEIN & POISSON                                     Fax service
 5    320 S. Jones Blvd.                                      Mail service
      Las Vegas, NV 89107                                     Electronic Means
 6    T: (702) 877-4878
      F: (702) 256-6280
 7    Jamie@Vegashurt.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          6
